Citation Nr: 9910007	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  89-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension benefits.  

2.  Entitlement to service connection for a claimed low back 
condition.  

3.  Entitlement to service connection for a claimed right ear 
hearing loss.  

4.  Entitlement to service connection for a claimed neck 
condition.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

6.  Entitlement to an increased (compensable) rating for the 
service-connected left ear hearing loss.  

7.  Entitlement an increased (compensable) rating for the 
service-connected tinnitus.  

8.  Entitlement to an increased rating for the service-
connected cardiovascular disorder, including mitral valve 
prolapse and hypertension, currently rated as 30 percent 
disabling.  

9.  Entitlement to an increased (compensable) rating for the 
service-connected traumatic 6th cranial nerve partial palsy 
with correctable diplopia.  



REPRESENTATION

Appellant represented by:	(To be clarified)



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active duty for training from July 1972 to 
November 1972 and active military service from February 1975 
to February 1979.  

The issue of entitlement to nonservice-connected pension 
benefits originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1989 rating decision of the 
RO (which also denied the veteran's claims of service 
connection for mitral valve prolapse, for a left knee 
condition, and for traumatic 6th cranial nerve partial palsy 
with correctable diplopia).  All the issues denied in that 
decision were eventually appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court"), where a motion to vacate and 
remand was granted by the Court in December 1992.  There is 
no indication the Court intended to reserve jurisdiction over 
any of the issues remanded.  The case was then remanded by 
the Board in September 1993.  

In a rating action issued in July 1995, the RO granted the 
veteran's claim of service connection for traumatic 6th 
cranial nerve partial palsy with correctable diplopia and 
assigned a noncompensable evaluation for the condition.  That 
action represented a full grant of the benefit sought on 
appeal and thereby removed the issue from appellate status.  

The remaining issues were returned to the Board in August 
1996.  At that time, the Board granted service connection for 
cardiovascular disorder, including mitral valve prolapse and 
hypertension, (a full grant of the benefit sought), denied 
the veteran's claim of service connection for a left knee 
condition (representing a final denial on that issue which 
has not been appealed by the veteran) and remanded the issue 
of entitlement to nonservice-connected pension for further 
development.  

The issues of service connection for a low back condition, 
for right ear hearing loss, and for a neck condition, the 
issue of entitlement to a total disability rating based on 
unemployability for compensation purposes, and the issues of 
increased rating for service-connected left ear hearing loss, 
for tinnitus, for cardiovascular disorder, including mitral 
valve prolapse and hypertension, and for traumatic 6th 
cranial nerve partial palsy with correctable diplopia have 
come to the Board on appeal from a rating action issued by 
the RO in September 1998.  



REMAND

A letter was received from the veteran in December 1998 
concerning the issues of service connection for a low back 
condition, for right ear hearing loss, and for a neck 
condition.  However, the letter was not the subject of a 
response form the RO.  This being the case, it is the opinion 
of the Board that the veteran has not been given the proper 
information as to what evidence he would need to submit in 
order for his claims to be well grounded.  Such information 
must be provided even when an application for benefits is 
considered not well-grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Concerning the claims for increased rating, the Board notes 
that the examining physician did not undertake to review the 
veteran's claims folder in conjunction with the veteran's 
December 1997 and February 1998 examinations.  Although the 
claims folder was later provided to the examiners for review 
subsequent to the examinations, it is the opinion of the 
Board that another examination should be undertaken in this 
regard.  

Additionally, the Board notes that the RO is required to 
notify the veteran and the veteran's representative (or 
private attorney) of the certification and transfer of an 
appeal to the Board and of the time limits within which to 
request a change in representation, to request a personal 
hearing, and submit additional evidence described at 
38 C.F.R. § 20.1304.  38 C.F.R. § 19.36 (1998).  There is 
nothing of record which indicates such notification was sent 
either to the veteran or to his representative of the 
veteran.  

Finally, the veteran should be contacted and should be asked 
to provide clarification as to his representation in the 
proceedings before the Board.  Once his preference is made 
clear, the RO should take appropriate action to contact the 
veteran's representative and allow for full participation of 
that representative in the veteran's appeal.  

For the reasons stated herein above, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran in order 
to request that he furnish the names 
and addresses of all medical care 
providers who have furnished 
treatment for any of the conditions 
at issue in this case.  The veteran 
should be requested to furnish signed 
authorizations for release of medical 
records in connection with each 
private source identified, so that 
the RO can request them.  Copies of 
the medical records from all 
identified treatment sources should 
be requested.  All VA treatment 
records of the veteran should also be 
obtained.  The veteran also should be 
requested to submit all medical 
evidence which tends to support the 
assertion that the claimed back, 
right ear hearing loss and neck 
disorders are due to service.  All 
obtained records not already in the 
claims folder should be associated 
with the claims folder.  

2.  The RO should obtain medical 
records from the veteran's current 
National Guard unit, including copies 
of all physical examinations 
administered to the veteran which are 
not already of record.  

3.  The RO should take appropriate 
steps to contact the veteran in order 
to request that he clarify his choice 
of representative in these 
proceedings.  

4.  The veteran then should be 
scheduled a VA examination in order 
to determine the current severity of 
his service-connected cardiovascular 
disorder, mitral valve prolapse and 
hypertension and traumatic 6th 
cranial nerve partial palsy with 
correctable diplopia.  The veteran's 
claims folder must be provided to and 
be reviewed by the examining 
physicians in conjunction with their 
examinations of the veteran.  

5.  When the above actions have been 
completed, the RO should undertake to 
review the veteran's claims.  If 
necessary, this review should include 
consideration of the veteran's claims 
of entitlement to nonservice-
connected pension benefits and a 
total rating based on individual 
employability due to service-
connected disability.  All indicated 
action should be taken in this 
regard.  In the event any 
determination remains adverse to the 
veteran, the claims folder and the 
assembled data should be returned to 
the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the veteran 
unless he receives further notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


